The opinion of the court was delivered by
Willard, C. J.
This is an appeal from a Circuit decree, affirming a decree of the Probate Court, awarding dower to the demandant, M. T. Phinney, out of lands of which her husband died seized, now in the hands of the respondent, Johnson. The husband of the demandant died in 1862, and she took out. letters of administration in the same year. The estate consisted partly of personalty, that went into the hands of the demandant as administratrix, that has never been fully administered, and partly of this land in suit. This land was sold in 1868, under a judgment rendered against the demandant as administratrix, and is held by the respondent under the sheriff’s title, made through such sale, and has been improved in the hands of the purchasers by the erection of buildings thereon. It is contended that the demandant has elected to take a distributive share of the estate *29of her husband in lieu of dower, or, at all events, that she is estopped from denying such election by lapse of time and conduct on her part amounting to a representation that such election had been made.
The provision of law under which it is claimed that the demandant is barred, is as follows, (Gen. Stat. 441, § 10): “In all cases where provision is made by this chapter for the widow of a person dying intestate, the same shall, if accepted, be considered in lieu of and in bar of dower.” The chapter referred to here relates exclusively to the distribution of the lands of intestates, the distribution of personalty being governed by the provisions of a subsequent title and chapter. Unless, then, it appears that the demandant has received a distributive share of the lands of her deceased husband, she cannot be regarded as directly affected by the bar of dower provided in this_ act. It does not appear that she has received such a provision, or that there are any lands of her husband out of which she could receive such provision, other than the lands in suit. As these lands have been sold to pay the debts of the estate, it is manifest that she has derived no such benefit from them.
Is she, then, estopped from claiming dower at the present time? The ground alleged is her silence while improvements were being made on the premises with knowledge of such improvements, coupled with lapse of time, and having, as administratrix, the personalty of the estate of her decedent not fully administered, and failure to make annual returns. The foundation of equitable estoppel is the ignorance of the party seeking its benefit, induced by the conduct of the party against whom it is asserted. The Probate judge has found that the purchasers who successively took title under the sheriff’s deed, “had knowledge of the existence of the petitioner’s claim of dower in the lands sold.” In addition to this finding, it must be assumed that these parties knew the nature of the title they held, and, -consequently, that the lands held by them were those of which the decedent died seized. Knowledge of the demandant’s claim of dower is presumable from this fact. They are also chargeable with knowledge of the fact that taking these lands for the debts of the estate, precluded the demandant from that provision in *30the lands of her husband that alone could, under the statute, bar her claim of dower.
The possession of the personal estate unadministered, is immaterial to the present question. The respondent has no concern in the administration of the estate, as far as appears, and it is of no importance to him whether the estate was well or ill administered. Assuming that the demandant had full enjoyment of her distributive share of the personalty, that would not bar her right of dower in the lands of which her husband died seized.
It follows- that there is no error in the Circuit decree, and it should be affirmed and the appeal dismissed.
McIver, A. J., concurred.